UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1675


LORETTA L. SAMUEL; WILLIAM R. SAMUEL,

                 Plaintiffs – Appellants,

          v.

ESPN, INC.,

                 Defendant – Appellee,

          and

FIFA, 8044 Zurich Switzerland; ANHEUSER-BUSCH COMPANIES,
INC., St. Louis; ADIDAS AMERICA, INC., Portland, Oregon;
HYUNDAI   MOTOR   AMERICA,   F.   Valley Ca.;  FEDERATION
INTERNATIONALE DE FOOTBALL ASSOCIATION,

                       Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cv-00423-JFA)


Submitted:    September 30, 2013            Decided:   October 15, 2013


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Loretta L. Samuel, William R. Samuel, Appellants Pro Se. Tamar
Y. Duvdevani, DLA PIPER US LLP, New York, New York; Larry Dwight
Floyd, Jr., Lawrence Michael Hershon, PARKER, POE, ADAMS &
BERNSTEIN, LLP, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Loretta L. and William R. Samuel appeal the district

court’s     order     accepting       the    recommendation         of   the    magistrate

judge and denying relief on the Samuels’s copyright infringement

action.       We have reviewed the record and find no reversible

error.       The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2013).      The magistrate judge recommended that relief be denied

and advised Plaintiffs that failure to file timely, specific

objections to this recommendation could waive appellate review

of    a    district        court    order    based     upon     the      recommendation.

Despite      this     warning,       Plaintiffs       failed        to   file    specific

objections to the magistrate judge’s recommendation.

              The     timely        filing    of     specific       objections      to     a

magistrate        judge’s     recommendation         is    necessary       to     preserve

appellate review of the substance of that recommendation when

the       parties     have     been      warned       of    the       consequences       of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 The

Plaintiffs        have     waived    appellate     review      of     their     claims   by

failing      to     file    specific     objections        after      receiving    proper

notice.

              Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

                                              3
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4